DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed 18 MAY 2022 has been considered.  Claims 1-3 were previously pending.  Claims 4-18 are new and depend directly or indirectly from the previously pending claims. 
Claims 1-18 are considered on the merits below. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS, Applicant has asserted that the language in Claim 1 regarding the controller requires “the controller configured to … determine a deviation of the measured fluorescent emission intensity of the fluorescent standard from an expected fluorescent emission intensity; if the deviation exceeds a threshold, generate an error signal; and if the deviation does not exceed a threshold, continue operation” is not found or suggested by the prior art. 
The language requires the controller to be capable of this determination step and limits the controller for performing the deviation, check to see if the deviation exceeds a threshold and generate an error signal if necessary.  In the applied reference to MACIOSZEK, US Publication No. 2006/0204997 A1, teaches many of the limitation of the system for monitoring reactions, however, does not disclose the controller configured to “determine a deviation of the measured fluorescent emission intensity of the fluorescent standard from an expected fluorescent emission intensity; if the deviation exceeds a threshold, generate an error signal; and if the deviation does not exceed a threshold, continue operation.”  While in MACIOSZEK, [0508-0526], discloses calculating the analyte concentration using Relative Fluorescent Unit and taking into account the background “BG”, such that the adjusted data RFU*(t) – RFU(t) – BG, the reference doesn’t do much more than that.  It does not determine the deviation of the measured fluorescent emission intensity of the fluorescent standard from an expected fluorescent emission intensity, rather just the RFU at a specific time minus the background.  There is not teaching or suggestion to modify the MACIOSZEK to suggest this limitation of the controller.  
The Examiner is unable to provide a rejection which would fairly teach or suggest this limitation of the controller earlier than the effective filing date of 14 JUNE 2012.
Claims 1-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797